Filed 4/22/21 In re Heidi E. CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 In re HEIDI E., a Person Coming
 Under the Juvenile Court Law.

 ALAMEDA COUNTY SOCIAL
 SERVICES AGENCY,
           Plaintiff and Respondent,
 v.                                                                     A160765
 K.E.,
                                                                        (Alameda County Super. Ct.
           Defendant and Appellant.                                      No. JD03018001)



         Mother K.E. appeals from orders made at an 18-month status review
hearing denying return of her daughter to her care. She contends there was
insufficient evidence to support the court’s findings that placement with her
would put the minor at substantial risk of harm and that reasonable services
had been provided. We affirm.
                                                  BACKGROUND
         The facts underlying this dependency case were related at length in our
recent opinion affirming the juvenile court’s orders at the 12-month review
hearing. (In re Heidi E. (Feb. 26, 2021, A159813) [nonpub. opn.].) In
summary, Heidi and her older sister D.G. were removed from mother’s
custody in September 2018, and subsequently declared dependents under


                                                               1
Welfare and Institutions Code section 300 due to mother’s drinking and
physical abuse of the children.1 Heidi was then 10 years old and D.G. 14
years old.
        Mother’s case plan identified service objectives of not using physical
punishment, staying sober and appropriately parenting the children, and
required her to engage in both individual counseling and family therapy,
complete a parenting education class, and participate in a drug and alcohol
assessment, and follow the resulting recommendations. Mother completed a
parenting class and participated in visitation and family therapy with the
minors, but attended only a few sessions of individual therapy before
stopping due to vehicle problems. Efforts were made to find a therapist who
could see mother on weekends, as mother reported she could not engage in
the case plan during working hours due to her full time work schedule and
long commute. Mother reportedly did not believe she needed individual
therapy because she was participating in family therapy. She also reportedly


        1   Further statutory references will be to the Welfare and Institutions
Code.
      The section 300 petition filed by the Alameda County Social Services
Agency (Agency) alleged that mother hit the minors with her hands, a phone
cord, and a hanger, resulting in marks and bruises on both minors, and had
been arrested for child endangerment (§ 300, subd. (a)); the minors reported
mother drank to intoxication approximately once a week, became extremely
angry or sad and would yell at or hit them when she was drinking, they
avoided her when she had been drinking because they were afraid of her, and
they did not want to live with her (§ 300, subd. (b)); and the Agency had been
unable to contact mother to assess her ability to have custody of the children
and the alleged father reportedly lived in Mexico and did not have legal
custody of either minor (§ 300, subd. (g)).
      Mother waived her right to trial and submitted on the social worker’s
report, and the juvenile court found the allegations true, removed the
children from mother’s custody, and ordered family reunification services.


                                           2
did not believe she had a substance abuse problem. The substance abuse
program, Terra Firma, had at first recommended a formal alcohol treatment
program, but subsequently told the Agency mother did not need treatment
other than substance abuse testing. Mother’s tests were primarily scheduled
rather than random, and their frequency was gradually reduced over the
course of the dependency, at mother’s request, to accommodate her work
schedule. Her tests were negative except for two dilute samples early in the
case.
         Both minors initially expressed great concern that if they returned
home they would not be able to see their aunt, with whom mother had a
contentious relationship. Heidi engaged in individual therapy and was
diagnosed with posttraumatic stress disorder (PTSD) at least in part due to
mother’s physical abuse and alcohol use.
         At the six-month review hearing in March 2019, the trial court found
mother had made partial progress on her case plan, continued services, and
gave the Agency discretion to begin overnight visits and a trial two-week
visit.
         In July 2019, the Agency recommended returning the minors home
under a family maintenance plan, a recommendation with which D.G. agreed
but Heidi did not. Heidi was concerned that mother had not changed her
behaviors and asked if she could be placed with her aunt. The Agency
reported concern that the aunt was not supportive of reunification and was
encouraging Heidi to refuse to return home. Mother appeared to be
abstaining from alcohol use.
         On July 15, 2019, the court returned D.G. to mother’s care and set a
contested hearing for Heidi, which eventually took place in late 2019 and
early 2020. Heidi testified that she continued to feel uncomfortable with and



                                         3
afraid of mother, and described several specific incidents that caused her
concern. Her court appointed special advocate (CASA) also testified about
Heidi’s concerns, and recommended Heidi remain in her current placement
and continue therapy with mother. Stephanie McWoods, the child welfare
worker, and the assigned Family Preservation Program worker both testified
that mother had complied with her case plan except for the individual
therapy component and they considered it safe for Heidi to return home.
Mother testified that she believed she was in compliance with her case plan
and denied the incidents Heidi described; she did not believe Heidi was afraid
of her or did not trust her and believed Heidi did not want to come home
because she wanted to live with her aunt.
      The juvenile court ruled that returning Heidi to mother’s care would
create a substantial risk of detriment to her safety, protection or physical or
emotional well-being because mother had not participated regularly and
made substantive progress in court-ordered treatment programs, made
substantial progress in complying with the case plan, or alleviated or
mitigated the conditions necessitating out-of-home placement. Expressly
finding mother was not a credible witness and Heidi was highly credible, the
court was critical of both mother’s failure to participate in aspects of the case
plan and the Agency’s acceptance of these failures, and concerned that family
therapy had focused on D.G., and the case workers had minimized Heidi’s
expressed fears. The court found mother’s compliance with the case plan as
it related to Heidi had been “minimal” and that mother “is not aware, is not
reflective, has not made the substantial level of growth and progress and
amelioration that is required for the youth to safely return home.”
      This ruling on February 14, 2020, came only shortly before the date
previously set for the 18-month hearing, February 24, 2020. On that date,



                                        4
the matter was continued to March 11, 2020, then set for another contested
hearing, which was ultimately held over two days in August 2020.
      As of its March 2020 report, the Agency still recommended that Heidi
be returned to mother’s home; Heidi continued to disagree. The Agency
reported that mother had mitigated safety concerns, and stated concerns that
Heidi’s relationship with her aunt had interfered with reunification and
allowing Heidi to choose whether to return home, absent safety issues, would
be detrimental to her development and future relationships. The Agency was
also concerned that Heidi’s caregiver was not supportive of reunification, had
made disparaging remarks about mother in front of Heidi and over-utilized
the aunt for Heidi’s care, and that “mother has been labeled an alcoholic,
angry, and entitled by service providers instead of being supported and
collaborated with on how to better support the mother in reunifying.”
      Family therapy was continuing, focused primarily on relationship
dynamics and communication skills. The therapist reported that Heidi “ ‘has
apprehension about returning and that things at home have not changed,’ ”
and that her developmental phase “is a significant part of the friction,” with
Heidi wanting to make her own decisions and mother having an “ ‘I know
what is best for you’ ” perspective. The therapist was concerned mother and
Heidi were not utilizing their communication skills outside of therapy and
felt they would benefit from having more contact with each other. He
believed Heidi was comfortable with her current living arrangement because
she had physical and mental space rather than having to share space with
her sister at home.
      Heidi wanted to be placed with her aunt and the Agency was assessing
this placement, which mother opposed. Heidi continued to visit with her
aunt rather than mother. When McWoods asked how scared she was of her



                                       5
mother on a scale from one to ten, Heidi responded seven, giving as an
example that she would flinch if someone raised a hand for a high five. She
said she had not been visiting with mother because she was “a bit
uncomfortable” due to “ ‘old memories.’ ” She felt mother was not very
interested in family therapy: “ ‘I feel like my mom don’t want to be there,
she’s on her phone and looking through messages.’ ” Mother was continuing
to test for substance use once a month; the program reported mother’s
assessment indicated a “ ‘Slight Problem,’ ” and the Agency’s child care
worker noted mother did not appear to meet the criteria for “Alcohol Use
Disorder as stated in the Diagnostic and Statistical Manual of Mental
Disorders fifth edition (DSM-5).” D.G. was doing well enough at home that
her dependency had been dismissed. Mother was not using physical
punishment.
      On July 20, 2020, Heidi’s CASA filed a report recommending that Heidi
be placed with her aunt. According to this report, Heidi continued to feel
mother was “not trying” in family therapy sessions, and family visits had
decreased since February. Due to the COVID-19 shelter in place order, Heidi
had been spending most of her days and many nights with her aunt.
      The Agency informed the court it had changed its recommendation and,
in a report filed on August 4, 2020, recommended terminating reunification
services and continuing Heidi’s current placement, with a permanent plan of
“fit and willing relative” with the aunt. Heidi continued to feel uncomfortable
returning to mother’s home, saying she feared mother would continue to
drink and might hit her. Heidi said she did not trust mother, for reasons
including that in the past, mother often would tell her and D.G. she would
not hit them again, then hit them when she became upset with them. Asked
about her current fears, Heidi said “her only fears” were “heights, and the



                                       6
ocean, and her mother.” At the end of July, Heidi told McWoods she wanted
to “take a break with family therapy” and reported that mother had said she
would “cut her off” if Heidi ended up living with the aunt. Heidi provided
only vague information about this incident, saying she had told her attorney
and did not want to discuss it again.
      Mother expressed concerns that Heidi needed glasses and braces, was
not getting proper nutrition, and was having headaches that mother believed
indicated a medical condition was not being treated. Mother told McWoods
that when Heidi was with her, “I don’t want to touch her. I’m afraid to say
anything to her because I don’t want her to say my mom made me do this.”
Mother did not want the aunt to get custody and was concerned the aunt’s
mental health was not stable and would cause issues for Heidi.
      The Agency had asked Terra Firma to provide random testing for
mother and mother had tested negative on four dates between May 6 and
May 14. McWoods “recognize[d] that the mother has made strides in
providing negative drug and alcohol tests as well as complied with the court
in providing four negative drug/alcohol tests,” but “[g]iven that Heidi is
refusing to visit with her mother and is not interested in returning to her
mother’s home, the Agency cannot say that reunification will be successful.”
      The hearing on August 10 and 12 was held by teleconference due to
COVID-19. McWoods testified that individual therapy was removed from
mother’s case plan because mother made it clear she was not interested in
individual therapy and it was “practically impossible” for her to meet with a
therapist because there were none available on weekends. McWoods had not
asked mother to undergo substance abuse tests since the negative tests in
May. In McWoods’s opinion, mother had complied with the family therapy
and substance abuse testing components of her case plan, and had done the



                                        7
best she could regarding visiting and providing for Heidi, considering that
Heidi was not willing to have visits.
      McWoods testified that mother wanted visits with Heidi but did not
want to force her and was attempting to be sensitive to Heidi’s request for
space. McWoods testified that she changed her recommendation for Heidi’s
placement because it did not appear Heidi could “safely and comfortably
return to her mother’s home,” as few visits were happening and Heidi and
mother were not talking on the phone to prepare for a transition back to
mother’s home. McWoods observed that the change to virtual family therapy
required by COVID-19 created even more distance between Heidi and
mother, contrary to the increased contact the therapist recommended.
McWoods clarified that her reference to safety was meant to refer to Heidi’s
perception of safety; the risk in returning her to mother’s home was to Heidi’s
emotional well-being. The recommendation that Heidi not return to mother’s
home was further supported by Heidi’s report of mother saying Heidi would
be cut off if she was placed with the aunt, which appeared to put Heidi in the
position of having to choose between mother and the aunt. Additionally,
mother’s worry about touching Heidi or saying anything to her that could be
misinterpreted caused McWoods to be concerned that mother would not be
able to parent Heidi “authentically,” and made it difficult to assess how
mother would handle discipline and ordinary life disappointments “mom has
to be very cautious about her choice of words and can’t speak freely and from
her heart.” McWoods testified it would not be in Heidi’s best interest to
disregard her wishes regarding return even if mother had technically
complied with substantial parts of her case plan. Heidi’s refusal to return
home and the fear she expressed when asked about her mother indicated the




                                        8
relationship between them had not been repaired, which was of concern in
light of Heidi’s PTSD diagnosis.
        Mother’s counsel argued that the Agency had not demonstrated
substantial risk of detriment, as required for the court to continue out-of-
home placement, because there was no evidence mother was drinking or
using physical punishment and she had complied with everything the Agency
asked of her. Counsel maintained there had not been an opportunity for
mother to demonstrate she had made progress, or for her relationship with
Heidi to heal, because Heidi refused to visit; Heidi’s fears that mother would
continue to drink and might hit her were not reasonable; and her continued
discomfort could be addressed with additional therapy. In counsel’s view,
Heidi had decided she was old enough to make her own decisions and did not
want to return home because she was comfortable in her foster placement,
where she had her own room and was able to spend most of her time with her
aunt.
        Counsel for the minor emphasized that the past abuse had traumatized
Heidi and damaged her ability to trust mother, and that Heidi continued to
express fear of mother. Counsel argued that reunification services were
designed to help repair the relationship by mother gaining insight, as well as
sobriety, but mother chose to participate only in some aspects of the case and
family therapy had not resulted in development of the communication skills
the family needed. Counsel for the Agency, too, focused on the need for, and
absence of, substantive progress toward alleviating the causes of the
dependency rather than just technical compliance with the case plan.
        At the conclusion of the hearing, the juvenile court found that
returning Heidi to mother’s care would create a substantial risk of detriment
to the emotional well-being of the child. The court found there had not been



                                         9
substantial improvements since the 12-month hearing, explaining that
simply attending therapy sessions and providing four random alcohol tests in
a one-month period was insufficient as mother did not appear to have
integrated anything she had learned but rather was blaming Heidi for the
lack of progress. The court particularly noted, as evidence of risk to Heidi,
mother’s threat to cut Heidi off if she was placed with her aunt and Heidi’s
statement that her mother was one of her “top three fears in the world,” and
Heidi’s continuing PTSD.
      The court found reasonable services had been offered or provided and
mother’s progress had been “partial”; terminated reunification services; and
ordered a permanent plan of “fit and willing relative,” with Heidi’s current
placement continuing and the Agency to assess the appropriateness of
placement with the aunt upon completion of the Resource Family Approval
process, to which she had been referred. The court continued the matter for
six months for a status review hearing.
                                DISCUSSION
                                       I.
      At the 18-month review hearing, “the court shall order the return of the
child to the physical custody of his or her parent or legal guardian unless the
court finds, by a preponderance of the evidence, that the return of the child to
his or her parent or legal guardian would create a substantial risk of
detriment to the safety, protection, or physical or emotional well-being of the
child.” (§ 366.22, subd. (a)(1).) Mother contends Heidi should be returned to
her custody because the evidence does not support the trial court’s detriment
finding.
      “The standard for showing detriment is ‘a fairly high one. It cannot
mean merely that the parent in question is less than ideal, did not benefit



                                       10
from the reunification services as much as we might have hoped, or seems
less capable than an available foster parent or other family member.’ (David
B. v. Superior Court [(2004)] 123 Cal.App.4th [768,] 789.) Rather, the risk of
detriment must be substantial, such that returning a child to parental
custody represents some danger to the child’s physical or emotional well-
being. (Id. at p. 788; Rita L. v. Superior Court [(2005)] 128 Cal.App.4th [495,]
505.)” (In re Yvonne W. (2008) 165 Cal.App.4th 1394, 1400 (Yvonne W.).) The
Agency has the burden of establishing detriment. (§ 366.22, subd. (a).) This
court reviews the record to determine whether substantial evidence supports
the juvenile court’s finding of substantial risk of detriment to Heidi if she is
returned to mother’s care. (Yvonne W., at pp. 1400–1401.) In so doing, we
“resolve all conflicts and make all reasonable inferences from the evidence to
uphold the court’s orders, if possible.” (In re David M. (2005) 134 Cal.App.4th
822, 828.)
      Mother attempts to demonstrate the insufficiency of the evidence here
by contrasting her case with several others. None are particularly helpful, as
none address issues similar to those upon which the juvenile court based its
decision. In re Armando L. (1995) 36 Cal.App.4th 549, 555 (Armando L.),
involved an infant who tested positive for amphetamines and Valium at birth
and was removed from the custody of his mother, a frequent drug user who
was unable to care for him. (Id. at p. 551.) The decision upheld the juvenile
court’s determination that giving custody of the child to his father would
create a substantial risk of detriment to the child’s emotional well-being
because the father made no effort to be involved with Armando for the first
13 months of the baby’s life and first visited when Armando was 15 months
old. (Id. at p. 555.) Mother argues she has always been involved in Heidi’s
life and, while the father’s lack of effort in Armando L. was “a hallmark of



                                        11
that case,” she has cooperated with the social workers and “diligently
pursued her case plan.”
      Whether mother diligently pursued her case plan is a matter of dispute
in this case: As discussed in our prior opinion, the juvenile court viewed
mother as having resisted and manipulated the individual therapy and
alcohol testing components of her case plan, and criticized the Agency’s
acquiescence in modifying requirements of the plan. The court made similar
observations at the 18-month hearing, expressing puzzlement how mother
was allowed to “opt[] out” of individual therapy and noting that the four
random tests mother provided subsequent to the 12-month hearing were the
only random tests during the 18 months of the dependency.
      More to the point, the juvenile court’s decision at the 18-month hearing
was based on its conclusion that mother had not made any “real substantial
change” with respect to understanding Heidi’s concerns and fears, continuing
to disclaim any need for individual therapy and blaming the lack of progress
in the case on Heidi’s refusal to visit. Rejecting mother’s portrayal of the case
as “a sassy pre-teen just asserting her will in the world” and “want[ing]
things because they are better somewhere else,” the court recalled Heidi
being “frightened and terrified to testify” at the 12-month hearing,
emphasized Heidi’s telling the child care worker that her three top fears are
“heights, and the ocean, and her mother,” and viewed Heidi’s “extreme states
of fear” and description of flinching when someone raised a hand for a high-
five as showing Heidi was still suffering from PTSD. The juvenile court
concluded that despite mother having attended family therapy sessions, she
had not “integrated” lessons in how to understand and communicate with
Heidi, and returning Heidi to mother’s care without mother having worked




                                       12
toward fostering a basis for regaining Heidi’s trust, posed a substantial risk
of harm to Heidi’s emotional well-being.
      The other cases mother relies on offer no more guidance with regard to
these issues than Armando L. In J.H. v. Superior Court (2018) 20
Cal.App.5th 530, the father’s daughters were detained due to abuse by their
stepmother. The juvenile court’s order after the 12-month hearing,
terminating reunification services for the father, was upheld on the basis of
evidence that the father’s compliance with the case plan was minimal, he was
hostile toward the child welfare workers and did not intend to continue to
work with them, and he denied needing therapy despite his history of
domestic violence. (Id. at p. 535.) Mother argues that she, by contrast,
complied with her case plan, except for individual therapy, and McWoods
testified that she was in compliance. This argument ignores both that the
trial court questioned mother’s compliance in light of her resistance to
individual therapy and limited participation in random substance abuse
testing throughout the case, and the actual basis of the juvenile court’s
orders, which was that technical compliance with the case plan was not
sufficient in light of Heidi’s profound fear of mother and mother’s failure to
progress in understanding Heidi or developing skills to rebuild their
relationship.
      In Yvonne W., supra, 165 Cal.App.4th at page 1402, at the 18-month
hearing, the agency recommended against returning the 11-year-old minor to
her mother until the two participated in conjoint therapy. Mother points out
that she and Heidi had participated in family therapy for an extended time.
Again, mother ignores the fact that the juvenile court found her compliance
in attending family therapy sessions insufficient because mother did not
appear to have utilized this therapy to repair her relationship with Heidi. In



                                       13
Yvonne W., the mother had completed her case plan, made changes in her life
that were in her children’s best interests, acquired knowledge of positive
parenting and was able to show empathy, and the minor’s behavior had
improved as a result of regular visits with the mother. (Id. at p. 1401.)
      Mother points out that the Yvonne W. court also rejected the argument
of the agency in that case that more time was necessary for a smooth
transition for the minor. (Yvonne W., supra, 165 Cal.App.4th at pp. 1402–
1403.) Yvonne W. found this argument “contrary to the legislative
presumption that a minor will be returned to parental custody no later than
the 18-month date, absent a showing of substantial detriment.” (Id. at
p. 1403, italics added.) But in the present case there is substantial evidence
of detriment. Nothing in Yvonne W. suggests the need for transition is an
improper consideration where a minor suffers from PTSD, at least in part
due to the parent’s conduct and remains afraid of the parent, and the parent
has not developed the empathy and communication skills necessary to repair
the parent-child relationship.
      As the juvenile court recognized, a parent’s completion of the case plan
“does not mean [the parent is] entitled to custody of the minor regardless of
the substantial risk of detriment that reunification would have on the minor’s
emotional well-being.” (In re Joseph B. (1996) 42 Cal.App.4th 890, 901.)
“[T]he question whether to return a child to parental custody is not governed
solely by whether the parent has corrected the problem that required court
intervention; rather, the court must consider the effect such return would
have on the child. It defies common sense to conclude that a child who has
become severely disturbed emotionally as an outgrowth of physical abuse
administered by a parent and who will suffer further emotional trauma if
compelled to return to parental custody must nonetheless be returned



                                      14
because the parent’s successful completion of reunification services indicates
further physical abuse is unlikely.” (Ibid.) “[S]imply complying with the
reunification plan by attending the required therapy sessions and visiting the
children is to be considered by the court; but it is not determinative. The
court must also consider the parents’ progress and their capacity to meet the
objectives of the plan; otherwise the reasons for removing the children out-of-
home will not have been ameliorated.” (In re Dustin R. (1997) 54 Cal.App.4th
1131, 1143.)
      On this record, substantial evidence supports the juvenile court’s
conclusion that returning Heidi to mother’s custody posed a substantial risk
of detriment to Heidi’s emotional well-being.
                                       II.
      Mother also contends the evidence does not support the juvenile court’s
finding that reasonable services were provided with respect to the alcohol
testing portion of the case plan. At the 12-month hearing, the court stated it
was not confident mother was alcohol-free, in part because her testing had
not been random.2 After that hearing, the Agency referred mother for
random testing and she complied, providing four negative tests. The court
commented at the 18-month hearing that it did not find these four random
tests “as persuasive as mother would like me to when, during the 18 months
of this case, those were the only random drug tests that I recall.” Mother
argues that since she did everything the Agency asked of her, the court’s
criticism shows she was not provided with reasonable services and, to the
extent the juvenile court’s detriment finding was based on finding mother did

      2As discussed in our earlier opinion, the trial court criticized the fact
that mother’s substance abuse testing had been pursuant to a schedule
rather than random, which the court viewed as resulting from mother’s
manipulation of the system. (In re Heidi E., supra, A159813.)


                                       15
not make sufficient progress on the substance abuse portion of her case plan,
the reasonable services finding should be reversed.
      As mother did not object to the adequacy of the case plan either to the
Agency during the period between the 12 and 18-month hearings or at the 18-
month hearing, the Agency argues she forfeited the issue. (In re Christina L.
(1992) 3 Cal.App.4th 404, 416 [mother had assistance of counsel to seek
guidance from court if mother felt services inadequate during reunification
period].) Having heard the court’s concerns at the 12-month hearing, mother
should not have been surprised the court did not view four random tests in
one month of a six-month period persuasive. Dependency matters are subject
to the rule that “a reviewing court ordinarily will not consider a challenge to
a ruling if an objection could have been but was not made in the trial court.”
(In re S.B. (2004) 32 Cal.4th 1287, 1293) “The purpose of this rule is to
encourage parties to bring errors to the attention of the trial court, so that
they may be corrected.” (Ibid.) While application of the forfeiture rule is not
automatic, “the appellate court’s discretion to excuse forfeiture should be
exercised rarely and only in cases presenting an important legal issue.”
(Ibid.) “Although an appellate court’s discretion to consider forfeited claims
extends to dependency cases [citations], the discretion must be exercised with
special care in such matters. ‘Dependency proceedings in the juvenile court
are special proceedings with their own set of rules, governed, in general, by
the Welfare and Institutions Code.’ (In re Chantal S. (1996) 13 Cal.4th 196,
200.) Because these proceedings involve the well-being of children,
considerations such as permanency and stability are of paramount
importance. (§ 366.26.)” (Ibid.)
      Even if we were to excuse the forfeiture, mother’s argument would not
be availing. Mother expressly challenges the reasonable services finding only



                                       16
to the extent the juvenile court’s detriment finding was based on finding
mother made insufficient progress with regard to substance abuse. The
juvenile court’s explanation of its ruling makes clear that any issue regarding
mother’s sobriety was not its primary concern.
      While the court mentioned it was not impressed with the four random
tests mother provided, this was a passing reference in the course of a lengthy
discussion of the court’s reasons for concluding mother had not gained insight
or communication skills from family therapy despite attending the sessions.
The court found mother’s threat to cut Heidi off if she was placed with her
aunt “very intimidating, emotionally harmful,” noting, “we can all infer and
understand the impact [these words] would have on a 12-year-old.” The court
observed that the evidence showed Heidi was still actively suffering from
PTSD and found “compelling” the evidence that Heidi said her mother was
one of her top three fears in the world. As we have noted, the court was
critical of mother’s choice not to engage in individual therapy and apparent
view that Heidi was at fault for the lack of progress toward reunification: “I
don’t think mother has integrated any learnings. I think this is a case where
everything is being shunned off to Heidi. It’s Heidi’s fault. It’s Heidi’s fault
she doesn’t want to visit her mom. It’s Heidi’s fault. And I don’t think the
evidence supports that. I think the adult, the parent in this family, has an
obligation, under the reunification process, to not just check the boxes and go
through the motions, but to make progress, emotional growth and progress.
[¶] And the fact that she opted out, for example, of individual therapy, I’m not
even clear how that’s possible under a case plan to say, well, no, I don’t
choose that. But it would seem that if one’s child doesn’t want to be with us,
you might self-reflect and look in the mirror and engage with some therapy
about that yourself. It can’t all be a 12-year-old’s fault.”



                                        17
      In short, the court determined that Heidi remained at risk because
there had been no substantial improvement since the 12-month hearing in
mother’s understanding of Heidi and the problems in their relationship or
development of the communication skills and emotional foundation necessary
for Heidi to feel safe in mother’s care. Mother’s alcohol use was not a primary
focus of the court’s finding and any deficiency in services related to her
alcohol use, therefore, was not a significant factor in the outcome of this case.
                                 DISPOSITION
      The orders are affirmed.




                                       18
                                 _________________________
                                 Kline, P.J.


We concur:


_________________________
Richman, J.


_________________________
Stewart, J.




In re Heidi E. (A160765)




                            19